Order filed December 10, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00711-CV
                                    ____________

   AUDREY MARIE ALLEN A/K/A AUDREY RICHARDSON, Appellant

                                        V.

           BRIDGECREST ACCEPTANCE CORPORATION, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1129883

                                    ORDER

      Appellant’s brief was due December 4, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 4, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.